Exhibit 10.18(b)

June 1, 2013

Principle Capital Management LLC

1 Sansome Street

Suite 3500

San Francisco, CA 94104

Attention: Hai Chen

 

  Re: Management Agreement Renewals

Dear Hai:

We are writing with respect to your management agreements concerning the
commodity pools to which reference is made below (the “Management Agreements”).
We are extending the term of the Management Agreements through June 30, 2014 and
all other provisions of the Management Agreements will remain unchanged.

 

  •  

Emerging CTA Portfolio L.P.

  •  

Principle Master Fund L.P.

Please acknowledge receipt of this modification by signing one copy of this
letter and returning it to the attention of Mr. Damian George at the address
above or fax to 212-296-6868. If you have any questions I can be reached at
212-296-1292.

Very truly yours,

 

CERES MANAGED FUTURES LLC By:   /s/ Damian George   Damian George   Chief
Financial Officer & Director PRINCIPLE CAPITAL MANAGEMENT LLC By:              

/s/ Hai Chen

Print Name:

  Hai Chen DG/sr  